DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 1 is allowable for setting forth a trimming die for a casting of a front steering knuckle in a double-wishbone suspension comprising a base, a first support block, a second supporting block, and an upper die, wherein the first supporting block and the second supporting block are arranged on the base, wherein a goose neck of the casting is supported by the first supporting block and the remain parts of the casting are supported by the second supporting block, wherein an upper surface of the first supporting block and the second supporting block are shaped according to bottom surfaces of the casting, wherein there is a gap between the first supporting block and the second supporting block, wherein the upper die comprising a press block, hold-down blocks, and cutting edges, wherein the pressing block is located over a goose head of the casting and the hold-down blocks are located over the remaining parts of the casting.
For example, Bliss (2004/0231398) teaches a die comprising a base 22, a first support block 56, a second supporting blade 58, and an upper die 24.
However, Bliss does not teach wherein a goose neck of the casting is supported by the first supporting block and the remain parts of the casting are supported by the second supporting block, wherein an upper surface of the first supporting block and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Trimming dies of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHONG H NGUYEN/Examiner, Art Unit 3724